 In the Matter Of HIGH POINT BENDING & CHAIR COMPANYandUNITEDFURNITURE WORKERS OF AMERICA, C. I. O.Case No. 5-R-2019.-Decided January 5, 1946Mr. Kenneth M. Brim,of Greensboro, N. C., for the Company.Mr. Bernard Hiatt,of Martinsville, Va., for the Union.Mr. Philip Licari,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Furniture Workers of America,C. I. 0., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofHigh Point Bending & Chair Company, Siler City, North Carolina,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before George L.Weasler, Trial Examiner. The hearing was held at High Point, NorthCarolina, on September 20, 1945.The Company and the Union ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESS OF THE COMPANYHigh Point Bending & Chair Company, a North Carolina corpora-tion, is engaged in the manufacture of office and school chairs at SilerCity, North Carolina.During 1944 the Company purchased raw ma-terials valued in excess of $100,000, of which approximately 50 percentwas shipped from points outside the State of North Carolina.Dur-ing the same period, the Company manufactured products valued in65 N. L R. B., No. 42.204 HIGH POINT BENDING & CHAIR COMPANY205excess of$150,000, of which approximately 80 percent was shipped topoints outside the State of North Carolina.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II. TI-IE ORGANIZATION INVOLVEDUnited Furniture Workers of America is a labor organization affili-ated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive col-lective bargaining representative of its employees until the Union iscertified by the Board in an appropriate unit.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. TIIE APPROPRIATE UNITThe Union seeks a unit of all the Company's production and main-tenance employees, including watchmen, but excluding clerical employees, the superintendent, assistant superintendent-timekeeper, andforemen.Although the Company agrees with the Union that such aunit is appropriate, it would exclude watchmen.The Company employs three watchmen who are neither militarized,uniformed, nor armed.Their primary functions are to keep undersurveillance the Company's property and to do janitorial work in theplant.They have no monitorial duties with respect to the other em-ployees.Inasmuch as they perform the usual duties of watchmen ascontradistinguished from the monitorial functions of guards, we shallinclude them.We find that all the Company's production and maintenance em-ployees, including watchmen, but excluding clerical employees, thesuperintendent, assistant superintendent-timekeeper, foremen, and allother supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-IThe Field Examiner reported that the Union submitted 120 authorization cards.Thereare approximately 189 employees in the appropriate unit. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining, within the mean-ing of Section,9 (b) of the Act.V. TILE l) rERI\TINATION OF REPRESENTATIVESThe Company urges that its employees presently in the armed forcesshould be permitted to vote by mail.The record indicates that atthe time of the bearing there were 60 employees on military leave.As indicated in footnote1, supra,there are about 189 employees in theunit herein found appropriate.We are of the opinion that the factsin this case do not differ substantially from those inMatter of SouthWest Pennsylvania Pipe Lines.2Accordingly, we shall grant theCompany's request, subject to the provisions hereinafter mentioned.We shall direct that the question concerning representation be re-solved by an election by secret ballot among employees in the appro-priate unit who were employed during the pay-roll period immediatelypreceding the date of the election herein, subject to the limitations andadditions set forth in the Direction. In this case, the Regional Di-rector is authorized to mail ballots to employees within the appro-priate unit on military leave,providedone or more of the partieshereto, within seven (7) days from the issuance of the Direction ofElection, files with the Regional Director a list containing the names,most recent addresses, and work classifications of such employees.The Regional Director shall open and count the ballots cast by mailby employees on military leave,providedthat such ballots must bereturned to and received at the Regional Office within thirty (30)days from the date they are mailed to the employees by the RegionalDirector .3DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with High Point Bend-2 64 N. L R B. 1384eA free interchange between the interested pasties of information on the addresses andwork categories of the employees to be voted by mail will he necessary in order to avoidchallenges and post-election objectionsAccordingly,the Board will make available to allinterested parties any information of this nature furnished it by any other party. In theevent that the parties should send the absentee voters any information or literature bearing,directly or indirectly on the pending election, copies of all such documents should he simul-taneously filed with the Regional Office for inspection by or transmittal to the other parties.Hog*ever. acceptance or transmittal of such literature by the Board's office is not to be con-strued as conferring immunity on the filing party in the event that objections are laterInterposed concerning its contentThe usual principles will apply HIGH POINT BENDING & CHAIR COMPANY207ing & Chair Company, Siler City, North Carolina,an election by.secretballotshall be conducted as early as possible,but not later than sixty(60) days from the date of this Direction,under the direction andsupervision of the Regional Director for the Fifth Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject toArticleIII, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who wereemployed during the pay-roll period immediately pre-ceding thedate of this Direction,including employees who did notWork during said pay-roll period becausethey wereill or on vacationor temporarily laid off, and including employees in the armed forcesof the UnitedStates, but excluding any who have since quit of beendischargedfor cause and have not been rehired or reinstated prior tothe date of the election,to determinewhether ornot they desire to berepresentedby UnitedFurnitureWorkers ofAmerica, C.I.0., forthe 'purposes of collective bargaining.679 I UU--46-vol 65--15